Case 2:19-cv-00662-JNP-DBP Document 13-1 Filed 10/07/19 PageID.50 Page 1 of 3




                        EXHIBIT A
10/4/2019                                                          Entity Information
        Case 2:19-cv-00662-JNP-DBP Document 13-1 Filed 10/07/19 PageID.51 Page 2 of 3




  NYS Department of State

  Division of Corporations


  Entity Information

  The information contained in this database is current through October 3, 2019.


                                       Selected Entity Name: CUBITAC CORP
                                           Selected Entity Status Information
                            Current Entity Name: CUBITAC CORP
                                   DOS ID#:             4110886
                          Initial DOS Filing Date: JUNE 23, 2011
                                    County:             ORANGE
                                 Jurisdiction:          NEW YORK
                                  Entity Type:          DOMESTIC BUSINESS CORPORATION
                           Current Entity Status: ACTIVE

                                     Selected Entity Address Information
            DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
            CUBITAC CORP
            101 RAILROAD AVE
            STE2
            RIDGEFIELD, NEW JERSEY, 07657
                                      Chief Executive Officer
            JOEL WEISS
            48 BAKERTOWN ROAD UNIT 208
            MONROE, NEW YORK, 10950
                                    Principal Executive Office
            CUBITAC CORP
            48 BAKERTOWN ROAD UNIT 208
            MONROE, NEW YORK, 10950
                                                        Registered Agent
            NONE




https://appext20 .dos.ny.gov/corp_public/CORPSEARCH .ENTITY_IN FORMATION?p_token=56EF 78517 2DD5AEFE4E26A98AAA58A4FABFE97395F...   1 /2
10/4/2019                                                         Entity Information
        Case 2:19-cv-00662-JNP-DBP Document 13-1 Filed 10/07/19 PageID.52 Page 3 of 3
                                    This office does not record information regarding the
                                       names and addresses of officers, shareholders or
                                     directors of nonprofessional corporations except the
                                     chief executive officer, if provided, which would be
                                  listed above. Professional corporations must include the
                                  name(s) and address( es) of the initial officers, directors,
                                          and shareholders in the initial certificate of
                                  incorporation, however this information is not recorded
                                         and only available by viewing the certificate.

                                                      *Stock Information


                                       # of Shares Type of Stock $ Value per Share
                                       200           No Par Value

                            *Stock information is applicable to domestic business corporations.

                                                         Name History


                                         Filing Date Name Type             Entity Name
                                        JUN 23, 2011 Actual             CUBITAC CORP

    A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
     State. The entity must use the fictitious name when conducting its activities or business in New York State.

                      NOTE: New York State does not issue organizational identification numbers.

                                                  Search Results New Search

            Services/Programs      I Privacy Policy_ I Accessibility_ Policy_ I Disclaimer I Return to DOS
                                                   Homepage [ Contact Us




https://appext20 .dos.ny.gov/corp_public/CORP SEAR CH. ENTITY_INFORMATION?p_token=56EF785172DD5AEFE4E26A98AAA58A4FABFE97395F...   2/2
